      Case 2:20-cv-00147 Document 16 Filed on 07/29/20 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                       July 29, 2020
                           UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

OSCAR GONZALEZ,                                §
                                               §
         Plaintiff,                            §
VS.                                            §   CIVIL ACTION NO. 2:20-CV-147
                                               §
ECONOMY FINANCE CO., INC., et al.,             §
                                               §
         Defendants.                           §

                                           ORDER

       Before the Court is Plaintiff’s notice of voluntary dismissal with prejudice under

Federal Rule of Civil Procedure 41(a)(1). (D.E. 15). Plaintiff’s Notice of Dismissal is

effective because Defendant has not yet filed an answer or a motion for summary judgment

in this matter. FED. R. CIV. P. 41(a)(1)(A)(i). Pursuant to Plaintiff’s notice of dismissal, the

Court DIRECTS the Clerk of Court to CLOSE this case.



                      SIGNED and ORDERED this 29th day of July 2020.



                                                   DAVID S. MORALES
                                                   UNITED STATES DISTRICT JUDGE




1/1
